Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected for following reason.  Abstract is not recited in a single paragraph.  Correction is required.  See MPEP § 608.01.
Claims Objections
Claims 1-18 objected to because of the following informalities. In line 3 of claim 1, crystal direction defined by “<100>” should be redefined.  In line 6 of claim 1, applicant claims “{311} plane(s)”. It should be noted that one plane (300) cannot surround another plane (200).  Further, reference elements should be recited after the phrase and not before for understanding of the phrase.  Appropriate correction is required.
In line 2 of claim 5, “and/or” does not define combinations of elements or one of the elements.
	Any clarifications/corrections made should be consistent in specification and claims.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action. Claims would be allowable since prior art of record does not teach emitter comprising a nanowire made of hafnium carbide (HfC) single crystal, a longitudinal direction of the nanowire corresponding to a crystal direction (100) of the hafnium carbide single crystal, an end of the nanowire through which electrons are to be emitted has a plane (200) and planes (300) of the hafnium carbide single crystal, the plane (200) is centered, and the planes (300) surrounds the plane (200).
Quayle Action
This application is in condition for allowance except for the formal matters pointed out above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571)272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					
/Vip Patel/
Primary Examiner
AU 2879